Citation Nr: 1412783	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 to November 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Newington, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PFB, rated 0 percent.  An interim (May 2010) rating decision increased the rating to 10 percent, effective from the date of award of service connection.  In November 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for the service-connected PFB disability.  He was last afforded a VA skin examination in March 2010.  During the November 2012 Board hearing, he testified that the PFB may be worse than at the time of the November 2012 VA examination.  Accordingly, a new VA examination is warranted.

The Veteran also testified that he has scarring on his face due to PFB.  The March 2010 VA examiner did not address whether there is such facial scarring due to PFB.  

The only VA treatment note of record is dated October 15, 2010 from the Waterbury VA Medical Center (VAMC).  The Veteran also testified that he has received treatment at the West Haven VAMC.  VA treatment records are constructively of record, and may contain pertinent information.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record complete copies all records of treatment the Veteran received for PFB at the West Haven and Waterbury VAMCs.  (The only VA treatment report now in the record is from the Waterbury VAMC dated October 15, 2010).  

2.  Thereafter, the RO should arrange for the Veteran to be schedulaed for a skin examination to assess the current severity of his PFB disability, including whether there is any associated facial scarring (and if so, its nature, extent, and severity).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.   The VA examiner must describe all pertinent findings in detail, specifically noting all areas of involvement, and whether or not there is associated facial scarring (and if so, whether the scars are unstable or painful).  The examiner should also note the presence or absence of each of the following eight characteristics of disfigurement: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 

3.  The RO should ensure all development sought is completed, then readjudicate the Veteran's claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

